UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-2231


CONSTANCE PRATT,

                     Plaintiff - Appellant,

              v.

RETHA ALBRITON, Pitt County Department of Social Services, Child Protection
Division; SOFIA ELLIS, Pitt County Department of Social Services, Child
Protection Division; KEISHA ADAMS; JANE DAWSON; MARGARET DIXON;
LINDA MIZELLE,

                     Defendants - Appellees,

              and

PITT COUNTY DEPARTMENT OF SOCIAL SERVICES, Child Protection
Division,

                     Defendant.


Appeal from the United States District Court for the Eastern District of North Carolina, at
Greenville. W. Earl Britt, Senior District Judge. (4:16-cv-00198-BR)


Submitted: March 29, 2019                                        Decided: April 10, 2019


Before AGEE and FLOYD, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
Constance Pratt, Appellant Pro Se. Scott Christopher Hart, SUMRELL, SUGG,
CARMICHAEL, HICKS & HART, PA, New Bern, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Constance Pratt appeals the district court’s order adopting the magistrate judge’s

recommendation and granting summary judgment to Appellees in Pratt’s civil action.

We have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Pratt v. Albriton, No. 4:16-cv-00198-BR (E.D.N.C.

Sept. 24, 2018). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                            AFFIRMED




                                           3